IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

                  JERRY ANDERSON v. STATE OF TENNESSEE

                       Appeal from the Circuit Court for Wayne County
                            No. 3947    Robert Holloway, Judge



                   No. M2006-01045-CCA-R3-HC - Filed October 10, 2006


The Petitioner, Jerry Anderson, appeals from the order of the trial court dismissing his petition for
habeas corpus relief. The State has filed a motion requesting that this court affirm the trial court’s
denial of relief pursuant to Rule 20, Rules of the Court of Criminal Appeals. The State’s motion is
granted. The judgment of the trial court is affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed Pursuant
                           to Rule 20, Tenn. Ct. Crim. App. R.

DAVID H. WELLES, J., delivered the opinion of the court, in which JERRY L. SMITH and THOMAS T.
WOODALL, JJ., joined.

Jerry Anderson, Clifton, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; C. Daniel Lins, Assistant Attorney General, for
the appellee, State of Tennessee.



                                  MEMORANDUM OPINION

       This Court has previously summarized the procedural background leading to the Petitioner’s
convictions as follows:

       Petitioner, while a juvenile, was charged with first degree murder, conspiracy to
       commit especially aggravated robbery and arson. On July 10, 1996, the Juvenile
       Court of Madison County conducted a transfer hearing and transferred him to the
       Criminal Court of Madison County to be tried as an adult. On January 20, 1998,
       Petitioner pled guilty to facilitating first degree murder, conspiracy to commit
       especially aggravated robbery, and arson, and received an effective sentence of sixty
       years.
Jerry Anderson v. State, No. W2000-03141-CCA-R3-CO, 2001 WL 721074 at * 1 (Tenn. Crim.
App., at Jackson, June 26, 2001).

       On February 13, 2006, the Petitioner filed what appears to be at least his third petition
seeking habeas corpus relief. See id.; see also Jerry Anderson v. Tony Parker, Warden, No. W2004-
01516-CCA-R3-HC, 2004 WL 2848374 (Tenn. Crim. App., at Jackson, Feb. 28, 2005).

        The Petitioner alleges in his present petition that his sentence was illegally enhanced because
the State did not properly file a notice to seek an enhanced punishment, that his sentence is excessive
even though it falls within the limits set by law, that his sentence violates the Criminal Sentencing
Reform Act of 1989 because it is too lengthy, that his conviction was based on illegally obtained
evidence and that the Petitioner was not properly transferred from juvenile court to be charged as an
adult.

         Upon motion of the State, the trial court dismissed the petition for habeas corpus relief,
concluding that the Petitioner failed to state a colorable claim for habeas corpus relief and failed to
satisfy the mandatory requirements of the habeas corpus statute. See Tenn. Code Ann. § 29-21-107.

        Article 1, section 15 of the Tennessee Constitution guarantees the right to seek habeas corpus
relief and Tennessee Code Annotated sections 29-21-101 et seq. codify the applicable procedures
for seeking a writ. However, the grounds upon which our law provides relief are very narrow.
Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). Habeas corpus relief is available in Tennessee only
when it appears upon the face of the judgment or the record of the proceedings upon which the
judgment is rendered that (1) the convicting court was without jurisdiction or authority to sentence
a defendant; or (2) the defendant’s sentence has expired. Archer v. State, 851 S.W.2d 157, 164
(Tenn. 1993). Thus, the grounds upon which habeas corpus relief will be granted are very narrow.
State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000). It is permissible for a trial court to summarily
dismiss a petition for habeas corpus relief, without the appointment of counsel and without an
evidentiary hearing, if there is nothing on the face of the judgment to indicate that the convictions
addressed therein are void. Passarella v. State, 891 S.W.2d 619 (Tenn. Crim. App. 1994),
superceded by statute as stated in State v. Steven S. Newman, No. 02C01-9707-CC-00266, 1998 WL
104492, at *1 n. 2 (Tenn. Crim. App., at Jackson, Mar. 11, 1998).

        We first note that the State is correct in its contention that the Petitioner failed to comply with
the mandatory requirements of Tennessee Code Annotated section 29-21-107. This is obviously not
the Petitioner’s first application for a writ of habeas corpus, yet the Petitioner did not attach a copy
of the prior petitions and proceedings thereon or give satisfactory reasons for failing to do so. See
Tenn. Code Ann. § 29-21-107(b)(4). The procedural requirements are mandatory and must be
followed scruptiously. See Hickman v. State, 153 S.W.3d 16, 21 (Tenn. 2004). A habeas corpus
court may properly choose to dismiss a petition for failing to comply with the statutory procedural
requirements. Id.




                                                   -2-
        Although the Petitioner alleges in general terms that his sentence is “illegal”, his factual
assertions, even if true, do not demonstrate that his sentence is not authorized by law. In the
previous appeals from the denial of habeas corpus (heretofore referenced in this opinion), the
Petitioner has argued that his juvenile transfer proceeding was flawed, that he was denied the
effective assistance of counsel and that illegal sentences rendered his convictions void. In the prior
appeals, this Court determined that these claims did not merit the Petitioner habeas corpus relief.
We again conclude that the issues raised by the Petitioner in his present petition do not state a
colorable claim for habeas corpus relief. Therefore the trial court did not err in dismissing the
present petition.

        The Petitioner’s judgments of conviction are valid upon their face. His sentence of
confinement has not expired. Because the petition, along with the attachments, failed to state a
cognizable claim for habeas corpus relief and failed to comply with the procedural requirements of
our law, we conclude that the trial court properly dismissed the petition without a hearing and
without appointing counsel. Accordingly, the State’s motion is granted. The judgment of the trial
court is affirmed in accordance with Rule 20 of the Rules of the Court of Criminal Appeals of
Tennessee.


                                                       ____________________________________
                                                       DAVID H. WELLES, JUDGE




                                                 -3-